DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on August 11, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
Claims 2 & 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “…possibly different facets with different colors” in which “possibly” is indefinite, such that it is unclear what the inventor deems to be the invention being claimed. For the sake of examination, claim 2 is interpreted as “…wherein markings comprise coloring of facets of a cube”.
	Claim 5 recites “…possibly as axes perpendicular to such facets” in which “possibly” is indefinite, such that it is unclear what the inventor deems to be the invention being claimed. For the sake of examination, claim 5 is interpreted as “…wherein axes of the coordinate system are defined by at least some of the facets of the cube”.
	Claim 7 recites “the pegs or linking members” (two instances) in which “linking members” lacks antecedent basis. It appears the phrase should be “link members” to refer to the “link members” recited in claim 1.
Claim 7 recites “…where possibly such pegs or linking members comprise an elastic member for assisting in manual coupling of the alphanumeric characters into bores of a cube” in which “possibly” is indefinite, such that it is unclear what the inventor deems to be the invention being claimed. For the sake of examination, claim 7 is interpreted as “…wherein at least some of the pegs or linking members are arranged to connect alphanumeric characters to at least some of the bores”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 & 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson (U.S. Patent No. 1,472,536).
Thomson discloses a structure for providing accessibility to knowledge skills (column 1, lines 9-19) comprising a plurality of cubes, each cube comprises at least one bore formed through each facet of the cube that is suitable for receiving pegs or link members (figures 1-7 and column 2, line 60 – column 3, line 23, wherein Thomson discloses a plurality of cubes, each cube having twenty-six apertures or bores formed through each facet, edge, and corner of the cube as illustrated, the bores suitable for receiving pegs or link members 14), and at least one of the cubes comprises markings to assist in identification of at least portions of the cube in images acquired of the cube (figures 1-7 and column 2, line 60 – column 3, line 23, wherein Thomson discloses appearance of the cubes may be different and distinct, such as coloration or the like, which is interpreted as markings that can assist in identification of at least portions of the cube in images acquired of the cube, i.e. if one were to take a photo with their smartphone of the block, the coloration of a face of the block being visible in photo assists in identification of the cube).
Thomson discloses that the markings comprise coloring of facets of a cube as discussed above.
Thomson discloses the pegs or link members are used for connecting between the cubes (figures 1-7).
Thomson discloses at least one of the cubes serves as an orientation cube for defining a coordinate system of the structure (figures 1-7, wherein it is interpreted that a cube is three dimensional and thus a person viewing a cube is capable of utilizing at least one of the cubes to serve as a coordinate system for a structure made from a plurality of cubes, such as building the structure in the X, Y, or Z axes direction from a starting cube, e.g. the structures of figures 6 or 7).
Thomson thus discloses that the axes of the coordinate system are define by at least some of the facets of the cube, such as the facet in the X, Y, or Z facing axes of the starting cube discussed above.
Thomson discloses at least some of the facets defining the axes comprise markings (e.g. the coloration detailed are on the same facets defining the axes when viewed as discussed above).
Thomson discloses each cube comprises twenty-six bores, wherein each given facet is associated with nine bores, wherein one bore being generally at a center of the given facet, one at each corner of the given facet, and one at a center of each edge bounding the given facet, wherein bores at a center of a facet extend generally perpendicular to the facet and bores at corners or edges of a facet extend transverse to the facet, and wherein bores formed in a facet of a cube extend through the cube (figures 1-7 and column 2, line 60 – column 3, line 23, where Thomson clearly discloses the same cube structure with twenty-six bores that extend through the cubes to the center of the cubes and where the bores are positioned in the same manner as claimed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson, as applied to claims 1-6 & 8-11, in view of Goldsen (U.S. Patent No. 5,554,062).
Thomson discloses the invention substantially as claimed except for explicitly disclosing that at least some of the pegs or linking members are arranged to connect alphanumeric characters to at least some of the bores.  In an analogous invention directed to building blocks for educational purposes, Goldsen teaches structures built from a plurality of cubes, wherein each cube includes a bore on at least some of the facets and pegs or link members that are arranged to connect alphanumeric characters to at least some of the bores (figures 1-5 and column 1, line 65 – column 2, line 8). Goldsen teaches that it is advantageous to provide letter units of the type in which a peg is connected to letter character to improve upon prior art systems (column 3, lines 5-33).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented within Thomson pegs or linking members having alphanumeric characters (interpreted as the letter units of Goldsen being at least one type of alphanumeric character) that are configured to be attached to the bores of the Thomson cubes in order to provide a practical solution to implement creation of words or playing of word games with cubes that are arranged in any conceivable three-dimensional arrangement without the downfall of prior art systems that have fixed assembly of lettering on connectable cubes. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715